Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims a “substrate” twice but it is not clear whether they are actually considered the same substrates or a different substrate. For purposes of examination the art is considered to meet the claim limitations. 
Correction required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ownby (US 4,400,232) in view of Izadnegahdar (US 2010/0032857) in view of Pickering. 
The claim changes from amendment 4/9/2021 are acknowledged. The art cited is still considered to read on the claims. 
Applicant claims a “substrate” twice but it is not clear whether they are actually considered the same substrates or a different substrate. For purposes of examination the art is considered to meet the claim limitations. 
Correction required. 
Additionally, claims found only in the preamble to “formed by” and as part of a product claim are product by process claims and do not necessarily have to be taught wherein the product is otherwise taught. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
Ownby teaches a silicon deposition chamber that operates at high temperatures comprising a 3D hollow structure comprising a base chamber walls and a lid having a SIC coating (See figures and column 4, lines 5-20, claim 3, and column 2 lines 1-10). 
Ownby does not teach all the elements of the claimed subject matter. 
Izadnegahdar (US 2010/0032857) teaches forming a 3 dimensional SiC coating on a substrate by vapor deposition and then removing the formation substrate (see figures and claims). Izadnegahdar (US 2010/0032857) also teaches that the coating has microstructures and can be on both sides of a substrate (see figures and claims). Izadnegahdar (US 2010/0032857) teaches [0051], according to another feature, dual-sided chemical vapor deposition may be carried out. Dual sided deposition assists in minimizing bowing of the substrate upon cooling, and consequential substrate failure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the relevant time of filing in order to provide protection of the substrate, induced tensile stresses at the opposite major surfaces equalizing that stress, and minimizing bowing of the substrate upon cooling, and preventing consequential substrate failure. 
Izadnegahdar (US 2010/0032857) does not teach the substrate has a second or removable section. 
Pickering (5,584,936) teaches a body for forming a CVD coating on a wafer comprising a ring structure that holds the wafer with two flange or edge and a blocker (lid) that fits in and rests on the ring closing the ring (See figures, elements 14,16, and column 2, lines 450-60 and claims).. The Blocker has a flange that fits into the ring and holds it there (See figures). Both the blocker (lid) and the wafer can be removed from the ring structure and substrate (See figures and claims). 
Regarding claim 2, Pickering teaches the substrates can be formed of SiC (See columns 3 lines 60 through and column 4). 
The edges are considered equivalent to the claimed structures and/or render them obvious in order to allow removal of the ring or blocker for replacement after repeated deposition, further the design has the advantage of preventing cracking due to thermal expansion (See column 4), rendering it obvious to provide a removable section to allow for thermal expansion and avoid cracking and provide access to the substrate for removal wherein both sides are deposited with a SiC coating as in the primary reference. 
. The blocker (lid) is fitted with a one or plurality of mating surfaces (see column 3 lines 25-60) that prevent the lid from moving. The art teaches that other lid arrangements are possible (See column 3 and 4) 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide a boss section and overhang flange to seal the substrate to rest on the outside of the 3D patterned surface in order to provide access to and remove the substrate of the primary reference and to stop movement of the lid form during deposition and prevent cracking ad the claimed configuration of claims 3 and 4 would provide a mating surface.    
Both the lid of the primary reference and the removable section of Pickering are flat as claimed. It would have been obvious to one of ordinary skill to provide a flat lid or closing elements. 


Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.
The claim changes from amendment 4/9/2021 are acknowledged. The art cited is still considered to read on the claims. 
Applicant claims a “substrate” twice but it is not clear whether they are actually considered the same substrates or a different substrate. For purposes of examination the art is considered to meet the claim limitations. 
Correction required. 
Additionally, claims found only in the preamble to “formed by” and as part of a product claim are product by process claims and do not necessarily have to be taught wherein the product is otherwise taught. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Applicant acknowledges that the art is made by substantially the same method, but applicant argues that there are advantageous properties created that are not claimed, at least in the independent claim.. If applicant wishes to have these properties considered they need to claim them.   
Rejection maintained. 


Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783